Citation Nr: 0831391	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of bilateral hearing loss disability, currently 
evaluated as 0 percent disabling.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970 with the United States Navy.  He had subsequent service 
with the U. S. Army National Guard with periods of active 
duty from January 1990 to July 1990 and from September 2004 
to December 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which granted service connection for bilateral hearing 
loss and assigned a 0 percent rating, effective December 29, 
2005.  The veteran perfected a timely appeal to that 
decision.  

On June 5, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

In the August 2006 rating decision, the RO denied service 
connection for right collar bone pain.  A notice of 
disagreement was received in December 2006.  A statement of 
the case (SOC), addressing that issue was issued in June 
2007.  However, on his August 2007 substantive appeal (VA 
Form 9), the veteran specifically stated that he was only 
appealing the issue of a compensable evaluation for his 
bilateral hearing loss.  38 C.F.R. §§ 20.200, 20.202 (2007).  


FINDINGS OF FACT

1.  In January 2006, audiometric testing revealed an average 
65-decibel loss, with a speech recognition score of 100 
percent, in the right ear (level II); and an average 61.25-
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level II).  

2.  In November 2006, audiometric testing revealed an average 
61.25-decibel loss, with a speech recognition score of 88 
percent in the right ear (level III); and an average 57.50-
decibel loss, with a speech recognition score of 92 percent 
in the left ear (level II).  

3.  In December 2007, audiometric testing revealed an average 
66-decibel loss, with a speech recognition score of 92 
percent, in the right ear (level II); and an average 55-
decibel loss, with a speech recognition score of 100 percent, 
in the left ear (level I).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2006 from the RO to the veteran which 
was issued prior to the RO decision in August 2006.  An 
additional letter was issued in January 2007.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
veteran was afforded a VA compensation examination in 
December 2007.  In addition, the June 2007 SOC, the January 
2008 SSOC, and the June 2008 SSOC each provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006 and June 2007.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Board finds that the March 2008 correspondence essentially 
provided the type of notice required by Vasquez-Flores.  
Nonetheless, the instant appeal originates from the grant of 
service connection for the bilateral hearing loss disability.  
Consequently, Vasquez-Flores is inapplicable.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to a compensable 
evaluation for bilateral hearing loss disability, given that 
he has been provided all the criteria necessary for 
establishing higher ratings, and considering that the veteran 
is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

The veteran's claim for service connection for hearing loss 
(VA Form 21-526) was received in December 2005.  The veteran 
was afforded a VA compensation examination in January 2006.  
The veteran complained of loss of hearing and difficulty 
hearing conversations.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
95
100
LEFT
25
40
85
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that pure tone thresholds demonstrated a mild 
to profound high frequency sensorineural hearing loss at 1500 
to 8000 Hz bilaterally.  The examiner concluded that it is as 
likely as not that the veteran's hearing loss originated in 
service and aggravated by age, occupational and recreational 
environments.  

On the private audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
90
110
LEFT
25
35
70
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  It is 
not known if the Maryland CNC test was used in the test.

By a rating action in August 2006, the RO granted service 
connection for bilateral hearing loss, with an evaluation of 
0 percent disabling, effective December 29, 2005.  

On the audiological evaluation in November 2006, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
85
100
LEFT
20
40
75
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  It is 
not known if the Maryland CNC test was used in the test.

Of record is a lay statement from the veteran's supervisor, 
S.H., dated in August 2007, indicating that the veteran has 
been employed as an auto mechanic with his company since 
1990; he stated that the veteran was deployed in August 2004 
and was gone for 16 months.  S. H. indicated that, as an auto 
technician, the veteran has to be able to hear sounds a 
vehicle is making in order to make an accurate diagnosis of 
the problem; ever since his return, the company has had to 
have another technician assist the veteran in hearing sounds 
so that the vehicles can be repaired.  

Also of record is a lay statement from K. R., the veteran's 
spouse, dated in August 2007, who noted that the veteran was 
exposed to the continuous operation of loud generators and 
machinery used to operate military facilities during the time 
she was deployed to Iraq.  The veteran's spouse indicated 
that they can no longer have family conversations without 
raised voices so that he will be able to hear them.  She 
maintained that to say that the veteran's hearing loss has 
had no effect on his life his simply ludicrous; she stated 
that it is very obvious that it impacts him daily in very 
fact of his life.  

On the occasion of a VA examination in December 2007, the 
veteran indicated that he uses hearing protection when he 
uses air tools; other recreational noise includes some word 
working tools, and he recently bought a Harley motorcycle 
that he wears a helmet when riding.  The veteran also 
indicated that he currently utilizes binaural amplification 
that had improved his communication ability.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
95
100+
LEFT
15
25
80
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
examiner indicted that the veteran had normal hearing 
sensation from 250 Hz to 1000 Hz in the right ear and to 1500 
Hz in the left ear, precipitously sloping to a profound 
sensorineural hearing loss from 4000 Hz to 8000 Hz 
bilaterally.  The examiner concluded that the veteran had a 
significant high frequency hearing loss in both ears.  

At his personal hearing in June 2008, the veteran reported 
that his hearing loss has affected his everyday life 
including his employment.  The veteran explained that he 
works as an auto technician; he stated that he is unable to 
investigate and address complaints regarding noises coming 
from the cars because he can't hear them.  The veteran stated 
that, due to the fact that he is unable to detect the noises, 
he can't be sure that he has fixed the problem with the 
vehicles he worked on.  The veteran also reported that due to 
the noises found in a repair shop, he is likely to 
misinterpret instructions; he stated that he is unable to 
hear conversations around him in the shop.  The veteran 
indicated that he is currently wearing hearing aids.  


III.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's hearing loss disability 
has not changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence 
of record herein indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

Based on the January 2006 VA examination report, under Table 
VI contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to 
category II bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  The results from a private 
Audiological evaluation, conducted in November 2006, show a 
right ear puretone decibel loss of 61.25 with speech 
recognition of 88 percent.  This corresponds to a numeric 
designation of Level III hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2007).  He has a left ear average puretone 
decibel loss of 57.50 with speech recognition of 92 percent.  
These findings are consistent with Level II hearing in the 
left ear.  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  

Additionally, the veteran's most recent VA examination in 
December 2007 shows a right ear puretone decibel loss of 66 
with speech recognition of 92 percent.  This corresponds to a 
numeric designation of Level II hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2007).  He has a left ear average 
puretone decibel loss of 55 with speech recognition of 100 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2007).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

The Board notes that the veteran's assertions and testimony 
that his hearing has deteriorated and has affected his 
employment are credible.  However, in determining the actual 
degree of disability, the examination findings are more 
probative of the degree of impairment.  Moreover, as noted 
above, the Court has noted that the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
Audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, while the veteran has reported some difficulty in 
performing his job as an auto technician as a result of his 
hearing loss, he has not shown that his bilateral hearing 
loss has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

Lastly, the Board notes that the private examinations did not 
establish the use of the Maryland CNC test as the method of 
testing.  Regardless, even if we assume the use of the 
Maryland CNC, the results remain a 0 percent evaluation.  If 
such test was not used, the private results would be 
inadequate for rating purposes.


ORDER

A higher evaluation for bilateral hearing loss, currently 
rated as 0 percent disabling, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


